CYNTHIA N. PAPACH, ADMINISTRATRIX OF THE ESTATE OF CHRISTOPHER K. HAWS, DECEASED,
v.
MERCY SUBURBAN HOSPITAL, KEVIN M. MCAVENEY, D.O., DR. JOHN DOE, CEDAR MANAGEMENT CORPORATION T/A MERCY HEALTH CARE SYSTEM, L. WIMAL PERERA, M.D., EDWARD SCHREIBER, M.D., JEFFREY BRAND, M.D., SUBURBAN GENERAL RADIOLOGY ASSOCIATES, P.C., DAVID BOLDEN, D.O., AND FRANK DUPONT, III, M.D.,
PETITION OF KEVIN MCAVENEY, D.O. AND EDWARD SCHREIBER, D.O. (163 EAL 2008)
CYNTHIA N. PAPACH, ADMINISTRATRIX OF THE ESTATE OF CHRISTOPHER K. HAWS, DECEASED,
v.
MERCY SUBURBAN HOSPITAL, KEVIN M. MCAVENEY, D.O., DR. JOHN DOE, CEDAR MANAGEMENT CORPORATION T/A MERCY HEALTH CARE SYSTEM, L. WIMAL PERERA, M.D., EDWARD SCHREIBER, M.D., JEFFREY BRAND, M.D., SUBURBAN GENERAL RADIOLOGY ASSOCIATES, P.C., DAVID BOLDEN, D.O., AND FRANK DUPONT, III, M.D.,
PETITION OF MERCY SUBURBAN HOSPITAL AND FRANK DUPONT, III, M.D. (170 EAL 2008)
Nos. 163 EAL 2008, 170 EAL 2008
Supreme Court of Pennsylvania, Eastern District.
October 30, 2008.

ORDER
PER CURIAM.
AND NOW, this 30th day of October, 2008, the Petitions for Allowance of Appeal are DENIED.